Citation Nr: 1225423	
Decision Date: 07/23/12    Archive Date: 07/30/12	

DOCKET NO.  10-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Providence, Rhode Island.  The Board notes that it has recharacterized the claim more broadly, to include all psychiatric disabilities, however classified.  The RO has essentially treated the issue as a new claim based on regulatory changes and the Board will do the same.  The Board also refers to Clemons v. Shinseki, 23 Vet. App. 1 (2009), a case from the United States Court of Appeals for Veterans Claims (Court) in which it was essentially indicated that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of a mental illness.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran has a chronic acquired psychiatric disability, most often diagnosed as a major depressive disorder, that is reasonably related to his experiences during World War II.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disability are reasonably met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) provides enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to adjudicate the claim have been accomplished.  The Board notes the Veteran has been accorded examinations for psychiatric purposes by VA and that VA and private medical records have been obtained and associated with the claims file.  

Pertinent Law and Regulations

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, the following must be shown:  1) The existence of a present disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during active service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in a denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with the provisions of 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA amended this regulation during the pendency of the appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran need not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The majority of the Veteran's service treatment records are not available.  The Board is aware that when there are missing service treatment records, there is a heightened obligation to explain the Board's findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The available service treatment records include the report of examination at induction in January 1943.  At that time the Veteran's mental status was described as normal.  Also of record is a report of examination prior to discharge conducted in April 1946.  No complaints were expressed with regard to the Veteran's psychiatric status.  With regard to a psychiatric diagnosis, it was stated the Veteran was "normal."  

The initial claim for service connection for a psychiatric disorder was received in October 2005, a time many years following service discharge.  The Veteran was accorded an examination for rating purposes by a VA psychologist in November 2005.  The Veteran reported that his service during World War II included an assignment as a radio repairman in the European Theater of Operations.  The examiner indicated that this "shows that he may have been exposed to stressful incidents."  The claims file was reviewed by the examiner.  The Veteran stated that he had always been a perfectionist and indicated, "I guess I have been this way a long time."  He remembered being very tough on people when he was a sergeant in the military.  He said that since service he had been irritable and difficult with his wife and granddaughter.  He stated he also believed he probably had an "ADD disorder" all his life that was related to difficulties with concentration.  

A review of the claims file showed no previous application for service connection for a psychiatric disorder.  It was reported he had recently been referred to psychiatry for treatment for depression.  He attended a depression group session in October 2005 and another one in November 2005.  Notation was made at one of the visits that the Veteran reported having been treated with antidepressant medication in the past.  The Veteran stated that he first received treatment for depression about 15 years earlier and was treated with Prozac for about a year.  He then took Celexa for 5 or 6 years.  However, he did not like the side effects of the medication and stopped taking it about two years ago.  He had never attended any group or individual treatment sessions.  

With regard to occupational functioning, the Veteran reported being gainfully employed for many years following service discharge.  He retired from sales work in his early sixties, but was helping his son at a paint shop on a part-time basis for many years.  He had only been fully retired from work for about the past 3 to 4 years.  

With regard to premilitary functioning, the Veteran stated he always had difficulty focusing on school and sitting still and listening.  Regarding premilitary trauma, he stated the primary traumatic experience was the loss of his mother when he was 3, although he had very little memory of her or her death.  He referred to no other significant traumatic events.  

While in the military, the Veteran stated that he was sent to Europe in late 1945 and arrived in the area where the Battle of the Bulge took place near the end of the battle.  He stated that he was close enough to see wounded and dead soldiers and reported that he often remembered those "poor soldiers."  He denied that anyone he knew in the military were ever wounded or killed.  He also reported that just after the war he was part of a team that had to search homes to bring in war criminals.  He stated this would often be an upsetting task for him because the men did not want to leave their families.  He stated he could not wait to get home from the military, but acknowledged that when he got back he had some difficulty readjusting, although he believed it was probably not nearly as bad as those who were in "real combat."  

With regard to his post service adjustment, the Veteran essentially stated that he believed all his life he often "made the wrong choices and the wrong investments," and he tended to have a very cynical view of the decisions he had made in his life.

With regard to assessing whether he had PTSD or not, he reported having some of the criteria indicative of the presence of PTSD.  This included often thinking about his experiences in the military.  He did not refer to any specific avoidance of thoughts, feelings or conversations, but he indicated there was some mild avoidance of reminders of war.

As for other psychiatric symptoms, he stated he was depressed most of the time.  He indicated he had had suicidal ideation on and off through his life, but he acknowledged he never attempted it and he indicated no current intent.  

Following examination he was given Axis I diagnoses of:  Major depressive disorder, recurrent, moderate to severe; probably attention deficit hyperactivity disorder, exacerbated by the depression.  The Axis II diagnosis was deferred.  Stressors were listed as coping with depression, marital conflict, and increasing social isolation.  The examiner commented that the Veteran appeared to have a recurrent pattern of depression throughout his adult life.  He had previously been treated with antidepressant medication about 15 years earlier, and is now attending a depression group at VA.  He stated he sometimes had intrusive thoughts of his experiences in military and tended to be detached from others and to have difficulty with irritability, anger, and poor concentration.  However, the examiner stated, "These symptoms did not meet full criteria for a diagnosis of PTSD."  The examiner noted that the Veteran himself reported that he first noticed he was depressed when he could not advance in his career as much as he had hoped.  However, despite this, he worked successfully and did not have a period of unemployment until his retirement about three years previously.  The examiner opined that "the Veteran's depression is at least as likely as not associated in part with his traumatic stressors in the military and in part with career-related stress."  The examiner noted the Veteran also described a childhood history that was consistent with an attention deficit disorder, and a pattern of impatience and impulsivity in adulthood that was likely to be associated with that type of diagnosis.  The examiner opined that it was more likely than not that the episodes of depression had exacerbated the Veteran's attention deficit symptoms, particularly difficulty concentrating.  

Of record are reports of private medical treatment for various complaints dating from the mid-1990's.  Reports from a private health center beginning in March 2003 refer to various diagnoses, including post-traumatic stress disorder/depression.  No elaboration was provided.  A physician at that facility stated in March 2003 that the Veteran had experienced chronically recurrent depression with affective changes, anxiety, and mild anger.  The Veteran had been tried in the past on various agents, including Prozac.  The physician did not address the etiology of the Veteran's psychiatric symptomatology.  

Information of record from the Defense Personnel Records Image Retrieval System refers to one incident which the Veteran recalled when he saw another soldier experience a hot battery "blow up in his face."  A search was done for historical documents regarding activities of the 148th Armored Signal Company, but the attempt was unsuccessful.  It was noted that a morning report search for the unit might be conducted to identify the individual that was injured in the Veteran's reported stressor. 

VA outpatient records for the past several years refer to diagnoses including major depressive disorder, dysthymia, and a cognitive disorder.  

The Veteran was accorded a psychiatric examination by VA in September 2010.  The claims folder was reviewed by the examiner.  The Veteran's currently reported stressful incidents included duties such as going house to house to round up German soldiers just after the war.  He also related one story that his transport ship was attacked by a German U-boat while en route to the European Theater of Operations.  The examiner noted the Veteran had tried to claim PTSD on two other occasions and stated that he participated in the Battle of the Bulge.  The Veteran also referred to an incident in the United States when he witnessed another soldier who was changing a car battery when it exploded in his face and caused a "gruesome" injury.  The examiner noted the Veteran was not in Europe during the Battle of the Bulge, and there had been no way to verify the incident involving the injured soldier without the Veteran providing the individual's name.  The examiner did note that the Veteran's testimony regarding the search for German soldiers and the possibility of the U-boat attacking the transport ship was consistent with the places, types, and circumstances that occurred during World War II in the European Theater of Operations.  The examiner indicated that when asked to describe the reasons why he was applying for a service-connected disability for PTSD, the Veteran stated, "Have you ever seen a person get a 24-volt battery blow up in his face.  That skin was burning off his face...I don't know the person's name.  I didn't know who he was.  I don't know what happened to him."

The examiner referred to the different criteria associated with the diagnosis of PTSD and stated that the Veteran endorsed some symptoms such as persistent symptoms of increased arousal and reexperiencing the traumatic event but stated the Veteran did not meet the criteria set forth in the DSM-IV warranting a diagnosis of PTSD.  The examiner stated the Veteran did exhibit sufficient symptoms as to warrant an Axis I diagnosis of major depressive disorder, chronic, severe, without psychotic features.  Also diagnosed on Axis I was cognitive disorder, not otherwise specified.  There was no Axis II diagnosis.  The examiner opined that the Veteran "has a longstanding history of depressive symptoms that predate his military service time and there is no evidence from his C-file, medical records or this examination that his depression was caused or exacerbated from events occurring during his military service."  It was the examiner's opinion that the Veteran's claimed stressor did not relate to his fear of hostile military or terrorist activity.  The examining psychologist commented that the Veteran did not refer to the story about his transport ship being attacked by a German U-boat while en route to the European Theater of Operations.

The Board notes that the report of an examination for housebound status or permanent need for regular aid and attendance dated in January 2012 reflects the Veteran is not able to manage his own financial affairs.  

The Veteran has apparently experienced significant psychiatric impairment at the present time and it is very likely that any further development would be unproductive.  The events to which the Veteran refers having stressful recollections occurred many years ago in World War II and for various reasons, including the Veteran now being incompetent, corroborating documentation would be most difficult to obtain.  

Faced with the evidence that is of record, the Board finds that the available evidence is in equipoise.  With the claim being in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The VA physician who examined the Veteran in September 2010 expressed the opinion that the Veteran did not have PTSD attributable to his experiences in the military.  The examiner made a diagnosis of major depressive disorder and opined that the symptoms of depression predated the Veteran's military service time, with there being no evidence in that examiner's opinion that the Veteran's depression was caused by or exacerbated by events in service.  However, the VA psychologist who examined the Veteran in 2005 conducted a comprehensive examination and, although not emphatic, expressed the opinion that the Veteran's current depression was at least as likely as not associated in part with reported traumatic stressors in service, as well as in part with career-related stress in the years following service.  

The Board is aware of the statement of the 2010 examiner that the Veteran's depression preexisted his military service, but notes that the induction examination the Veteran was accorded in 1943 revealed normal psychiatric status.  Overcoming the presumption of soundness at induction is a significant hurdle that the Board does not believe can be overcome in this case, particularly because of the Veteran's current psychiatric status, the lack of success in finding records pertaining to the Veteran's experiences in service, and the many years that have elapsed since service discharge. 

Careful review of the discussions by the examiners in 2005 and 2010, as well as a review of the entire evidence of record, places the evidence at least in equipoise.  When a Veteran seeks benefits and the evidence is in relative equipoise, he prevails, as noted above.  


ORDER

Service connection for a chronic acquired psychiatric disability is granted.



	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


